EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kerrie Laba on 02/02/2021.
All prior claims have been replaced with the claims below and the application has been amended as follows: 

1.	(Currently Amended) A gas turbine engine component comprising:  
	a static component including at least one first flow channel, wherein the static component comprises a non-rotating seal housing; and
	a labyrinth seal that rotates relative to the static component about an engine center axis, wherein the labyrinth seal has an outer circumferential seal surface that faces an inner circumferential surface of the non-rotating seal housing, and wherein the labyrinth seal has a stepped configuration such that the outer circumferential seal surface has one or more portions that are radially outward of another portion, and wherein the labyrinth seal is spaced from the static component by a second flow channel such that flow passing between the labyrinth seal and the static component will have a first portion that travels through the at least one first flow channel and a second portion that travels through the second flow channel with the first portion of the flow being reintroduced into the second flow channel to create a flow restriction, and wherein the outer circumferential seal surface has a plurality of knives extending radially outwardly at different radial heights along the stepped configuration and wherein the inlet and outlet of the flow channel are positioned axially between a pair of adjacent knives.

2.	(Previously Presented) The gas turbine engine component according to claim 1, wherein the second flow channel comprises a gap that extends circumferentially about the engine center axis.

3.	(Cancelled) 




5.	(Cancelled) 

6.	(Original) The gas turbine engine component according to claim 4, wherein the at least one first flow channel comprises a plurality of first flow channels that are axially spaced apart from each other along the inner circumferential surface of the static component.

7.	(Currently Amended) The gas turbine engine component according to claim 6, wherein one first flow channel of the plurality of first flow channels is positioned axially between each pair of adjacent knives.

8.	(Original) The gas turbine engine component according to claim 4, wherein the at least one first flow channel extends circumferentially about the engine center axis, and wherein the at least one first flow channel has a first path portion that directs flow in a generally axial direction and a second path portion that directs the flow along a curved flow path that curves in a radially inward direction.

9.	(Original) The gas turbine engine component according to claim 4, wherein the at least one first flow channel is formed by a reduced portion that is spaced apart from a main body of the static component.

10.	(Original) The gas turbine engine component according to claim 9, wherein the reduced portion has a cross-section that comprises a tear-drop shape.

11.	(Original) The gas turbine engine component according to claim 10, wherein the tear-drop shape has a pointed tip and a rounded base, and wherein the inlet is at the pointed tip and the outlet is at the rounded base.

12.	(Original) The gas turbine engine component according to claim 11, wherein a distal end of a knife positioned upstream of the reduced portion is at a generally same radial location relative to the engine center axis as the pointed tip.

13.	(Original) The gas turbine engine component according to claim 9, including at least one support that holds the reduced portion apart from the main body.

14.	(Previously Presented) The gas turbine engine component according to claim 13, wherein the at least one support comprises a plurality of supports that are circumferentially spaced apart from each other, and wherein the plurality of supports includes at least a first support that is positioned on one side of the reduced portion and a second support that is positioned on an opposite side of the reduced portion.

15.	(Original) The gas turbine engine component according to claim 1, wherein flow in a first direction through the second flow channel is more restrictive than flow through the second flow channel in a second direction that is opposite of the first direction.

16.	(Previously Presented) A method comprising:
	providing a static component with at least one first flow channel; 
	spacing a labyrinth seal from the static component by a second flow channel; 
	rotating the labyrinth seal relative to the static component about an engine center axis and forming the second flow channel as a gap that extends circumferentially about the engine center axis, and wherein the static component comprises a non-rotating seal housing, and wherein the labyrinth seal has an outer circumferential seal surface that faces an inner circumferential surface of the non-rotating seal housing;
	wherein the outer circumferential seal surface has a plurality of knives extending radially outwardly of the outer circumferential seal surface and being axially spaced apart from each other, and wherein the at least one first flow channel extends circumferentially about the engine center axis, and including forming the at least one first flow channel with a first path portion that directs 
	forming the at least one first flow channel as a reduced portion that is spaced apart from a main body of the static component, wherein the reduced portion has a cross-section that comprises a tear-drop shape, and forming a plurality of supports that are circumferentially spaced apart from each other and that hold the reduced portion apart from the main body, and wherein the plurality of supports includes at least a first support that is positioned on one side of the reduced portion and a second support that is positioned on an opposite side of the reduced portion;
	directing flow passing between the labyrinth seal and the static component to have a first portion that travels through the at least one first flow channel and a second portion that travels through the second flow channel; and
	reintroducing the first portion of the flow into the second flow channel to create a flow restriction.

17-18.	(Cancelled) 

19.	(Previously Presented) The method according to claim 16, including forming the at least one first flow channel as a plurality of first flow channels that are axially spaced apart from each other along an inner circumferential surface of the static component, and positioning one first flow channel axially between each pair of adjacent knives, and wherein each knife has a base at the outer circumferential seal surface that extends to a distal end comprising a point.

20.	(Cancelled) 

21.	(Previously Presented) The method according to claim 19, including forming the labyrinth seal with a stepped configuration such that the outer circumferential seal surface has one or more portions that are radially outward of another portion, and wherein each portion includes one set of knives that extend circumferentially about the engine center axis.

22.	(Cancelled) 



24.	(Currently Amended) The gas turbine engine component according to claim 23, wherein each portion includes one set of knives that extend circumferentially about the engine center axis.

25.	(Previously Presented) The gas turbine engine component according to claim 1, wherein the one or more portions includes at least a first portion and a second portion downstream of the first portion, and wherein the outer circumferential seal surface of the first portion is radially outward of the outer circumferential seal surface of the second portion.

26.	(Previously Presented) The gas turbine engine component according to claim 25, including a third portion downstream of the second portion, and wherein the outer circumferential seal surface of the second portion is radially outward of the outer circumferential seal surface of the third portion.

27.	(Previously Presented) The gas turbine engine component according to claim 26, wherein the outer circumferential seal surface includes a first sloped portion connecting the first portion to the second portion, and includes a second sloped portion connecting the second portion to the third portion.

28.	(Previously Presented) The gas turbine engine component according to claim 27, wherein the at least one first flow channel comprises a plurality of first flow channels that are axially spaced apart from each other along the inner circumferential surface of the static component, and wherein one first flow channel is radially overlapping with the first sloped portion and another first flow channel is radially overlapping with the second sloped portion.


The purpose of this amendment is to overcome the known prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOODY A LEE JR whose telephone number is (571)272-1051.  The examiner can normally be reached on Monday - Friday 0800-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WOODY A LEE JR/Primary Examiner, Art Unit 3745